Citation Nr: 1521089	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-25 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1964 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Veteran has been diagnosed with diabetes mellitus, which is a disease subject to presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran claims he served briefly in Vietnam.  He also claims, and his service personnel records confirm, that he served at U-Tapao and Korat Royal Thai Air Force Bases (RTAFB) during the Vietnam Era.  The central issue in this case is whether the Veteran was exposed to herbicides while serving either in Vietnam or at these Thai Air Force bases.  The Board remands in order to attempt to obtain data of the Veteran's alleged brief Vietnam trip, and in order to further investigate the Veteran's contentions of exposure in Thailand.

VA's Adjudication Procedures Manual, M21-1MR (Manual), indicates that the Compensation & Pension Service (C&P) has determined that if a veteran claims exposure in Thailand, in order to receive service connection for exposure to herbicides, the Veteran has to have served at one of the RTAFBs during the Vietnam era, and there must be a finding that either his military occupation specialty (MOS) or other evidence confirms that the Veteran spent time at or near the perimeter.  M21-1MR, IV.2.C.10.q.  The Veteran's DD Form 214 and service personnel records confirm that he served at U-Tapao and Korat RTAFBs during the Vietnam era.  The Veteran's MOS throughout the Vietnam era was consistently as an avionics maintenance or systems technician, and he did not serve as a security patrolman, security patrol dog handler, member of the security police squadron, or otherwise near the base perimeter based on his MOS, daily work duties, or performance evaluations.

The Veteran's exposure to herbicides, however, may be acknowledged on a facts-found basis.   In the Veteran's VA Form 9, the he stated that the only way to get to and from the flight line was by traveling the perimeter road, and that although the road was designed for security, it "became the normal way for . . . crews to travel to and from the flightline and to go from one end of the flightline to the other."  He also noted his belief that he was on the perimeter road more than the security patrolmen. 

The Manual provides that if a Veteran alleges exposure to herbicides when serving on RTAFBs, the RO should submit a copy of the Compensation Service's Memorandum for the Record to the Veteran's claims file, ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and if the Veteran furnishes that information within 30 days, send a request to the JSRRC for verification of exposure to herbicides.  The Veteran's claims file does not contain a Memorandum for the Record.  The Veteran's allegation on his VA Form 9 indicates approximate dates, location and nature of exposure.  The RO should send a request to the JSRRC for verification of exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Associate a copy of the Veteran's Memorandum for the Record with his claims file.

2. Obtain a copy of the Veteran's complete service personnel records, including all records of his assignments, whether permanent or temporary duty, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders.  If additional service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. Unless the evidence obtained on remand verifies that the Veteran had service in Vietnam, attempt to verify his reported herbicide exposure in Thailand, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(q), including sending a request to the JSRRC for verification of herbicide exposure.

4. After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


